Second Amended License Consent Agreement This Second Amended License Consent Agreement (“Agreement”) is entered into between the following “Parties:” (i) BCGU, LLC, a Delaware limited liability company (“BCGU”); and (ii) AudioStocks, Inc. a Delaware corporation (“AUIO”). 1.BCGU is a significant shareholder in AUIO, and has from time-to-time, allowed AUIO to use, for general corporate purposes, monies and other valuable instruments which were due and payable to BCGU by AUIO.Presently, AUIO is indebted to BCGU in an amount which exceeds $242,000 (the “Claim”).The purpose, desire and intention of this Agreement is to fully settle and forever resolve the Claim. 2.SETTLEMENT.
